 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

¥ y , 2 ye ad Ayvow
[Aa UY ay} OVP e SMAI) OT

7 i TIE TYE PVG Ory ha
| TROP EL eee “3 ) tSWA SS WASTE Ht
; N NOW NOON SVN NN | Spa 4 waar
ip Sg AF AVDA 6 WUT ENA Wier OS, aa anas Apo WY
3 LGtHeH Prag? va | Dep SUPE PPOVPS Asap Ply
> 7
é ie PT MEN OS
2 7D) Pay OO ae OT), FH OMST ip
S POPUCD |-¥OUS | _ APREN Sry PUIEF F TUITE IO
3 | U : | » p a Tay, \ Saye
MORN aia Sa a sw an “= RATT Cy cian Aa
8 W | - eI THOS
8 Pa ME FOND eydBpANE fo RO OSI OTST,
g SWOT OF RN SY Tr =
3 | BOSH | 07) AIF FU PRAST RATS
2 ONLINGSHUdTY LNGFIO VdWOO YOURE AVI HAN
g CALON ATLOTRUOO Ad LON AVN TONVAVAdEV UNOK UO GAIVN MOA INTNd GSVA Ta
-O

6U/IV/L ‘Alva | | (OM) 99PIT-61 “ON ASVO
. Foudsoy APISIDATULY HaeMsnyey
€: NOLEVIOT WOOULY. 20D oe . ep OTE “oxeouaTeoH AND 49102 :QUAIVN ASVO

CC LagHs- “NI- NOIS
Case 19-11466-KG Doc159 Filed 07/11/19 Page2of5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pic 4 a6eg SOOZ/EQLUCQUNID 92) ‘Xe oozaID jaBuy
AINO NALST I
/ Aayoy ueylInoy "XB oPO-ZOr OT] ‘SJEOYLES}4
‘AWed paysesaqu| Aayo7 veyinoy (be)  pueuli uwelueg szgsoae BUMESH] = QOFLL-GL Ala Jaquap
AINO NSLS
- (O77 Surpusy jayden "1X8 OSPO-LG+ OTT ‘sesuesH
ar ‘Buyuesaudey AT] Xod juany (212) =: USIIH TN H8q0H | 9z95066 BueeH = 9SFLL-GL Alp JaUSD
AINO
NALSI1 / SImMyged "XO LEBL-O6C udsiueH OTT ‘sHeayyesH
‘AYE, Palsarsju| aIMgaq (Zz) “glojAel Zz02066 Buea = 9OFLL-SL AQ 19}U8D
AING
NALSIT/ Od uewzZey | "Ke OOLE-6SE O71 ‘es2oyyeeH
pauaig ‘Aped peysasyu| Od ‘vewzjey | peuarg (6r6)  8SeND WPlAeq 0719066 BuesH = gOFLL-BL Ayo J2]Ua9
AINO NSLSt "1X8 OOZZ-F LF OTT aesuyesy
j UBLUpSaIY Jeor ‘Joiqaq dT 1497 9 Wlsysury Bung ines {oLe) UBLUIPSAlY [FOP 2Z8E188 BuLWeSH = S9FL LBL AyD J3]Ua9
SAN YN BUS "2 OO09-FOL OTT aesuyeay
Jendes ‘Ape pasaiaiy @vi slapues upwinol) (zpe2) oDJnND Wy SINC] OOSLOBE Buea = SOFLE-GL AD 19}U8D
AING NaLSTt
1971 dhog uueesoy "OO LOFL-ZBe OT? ‘esyyesp,}
fappeg ‘Aueg passe} OTT dnolg yowasey Aapeg (12) BIMOD MaIpUy 6919696 Buveey = 99h LBL Ail JeyUsD
SAM / O11 ‘S8183
|2oY J234g UOSLUe}Y "XE OLPE-BOE O71 ‘azeauyesy
‘ALE pa}seuayy] dT11 ‘sn sadid Wid (Ze) AviseuD PueNoIN zsegoKae BuesH = SGHL 1-64 Aig 29]U99
AING NSLS! |
/ Jeyayseupueys
"§ BWEDIA WX8 O06e-ZezZ «= JeNSUSEupUeYD OTT ‘aiesyyesy
‘AVE PSISB9]U| ATT SHUM, eho (g0e) 'SEWEDIA 2099066 BuyeeH = OOFLL-6L AUS J3IUSD
AINO
NALSTT/ IST Jeopiy
gsm Al Gupung ssolO Hy-dT1 "8 c008-P99 izznjeQ O71 ‘eueayyeeH
deoply ‘(sjuepugeq = ‘Suno, 9 suansyg UCLOY Aa|pEdS (S12) “‘MUdesor SOreL6s Bulesy = 9OFLL-G1L Aug 49]U89
SATO Sesy
[Ben Wes uosWeH 1X8 0OL5-99F O71 ‘ave0uyeeH
‘Aue, peysaialu| 371 ‘Sf 4adid vig {z0e) UMA WHENS szesoes Buyes-{  99PL1-6L AD Jayusp
AING NSLS RS OOOH SL uipnesg OT] eouyesy
POUL USPLUl JOUPD =—- YN -Y USD ‘zo00,, ‘BuypENS (66) “TUANIEM ZEFFLEG BuueeH = SOFEL-BL Ap sajueQ
Bunuasaiday sWeN WHIZ auoydajo] Guueeddy gq! ddy Burpsaa0ig #398eD auUEN ase) = # WS} # abed
AVZO/LL 6102 LE InP sepuayen papueuny
WOOJUNosd
tA Wd iho
SSOJC) UIASY 3/GeJOUOH Laid 0020" ‘@UUIL] Iepug|en

ainpeyos soueleeddy suoydaje| peuUu0D

6L02/- b/Z0

9}eq Jepugje

SIEMBE|OC] JO JOLISIG-UNOD Adjdnsyueg ‘s'n SOUdIOJUOD NOD
 

Case 19-11466-KG Doc159 Filed 07/11/19 Page3of5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pJoz ebed BoogeoUoopNID QL. xe cOZOC JaBuy
ee
SANS YN * 8U0 "KS $991-799 JOB], O71 ereauyesy
feuded ‘Aue4 peysaueyu] seppag 9 Aqusy {z0e) ~wAIOBeg Lpsraee Buea = 9orLL-Gh AWD J9]UsQ
AINO
NaS / O17 Supusy ‘KB 6ZGZ-99Z OTT ‘vesuye3y
endes gwr ‘(sjzeapusy OTT Surpue7 jeudes give (ore) UOpue] SBA soe6eEse Guest} = QOFLL-BL AQ J33U39-Q
RING
NaLSl / uosuems "XB 006Z-Z6z OTT ue0uyesH
YW dl ‘ALE paysaazuy ATT SUA Bh0Yy (0g) UOSUBMS I WIL PéPSO66 Buea = 99h LL-6} Ald Jeyueg
AINO NAST
/ UBAHINS [B2USI1\ 1X8 LpOr- 882 uzAIINS O71 ‘aesyyesy
‘AUB POISSIIIU] Jesieyy 9 ZaleAly (ZL€) "Gg PBUDIN PZESOGE BuuesH = SSL 1-61 Aug sauag
A INO
NaLSIT/ fT Aap 9 "XO $OL8-1L 8 OT] ‘aueoyyesH
sodoy ‘AVE pajsaa}u] dT Agip 9 sadoay (lz) wimg “A enysor g96¢166 Buues}{ = 9OFLL-GL Al Ja]ueg
A ING Nalsil
/yeueus JeyUusr dT (“8 QpGe-ses OTT ‘szeoyyeaH
‘AUB pasaleyu] J@xUBI4 Y SIBYEN UAT] JSWeIy {ZLZ) - auRUS Jee sped BULeaY = SOF LL-GL Ag sayuap
AINO NELSTT 9058
{SSE poysoieyy] d71 ‘Weed "1X8 COSO-GES ZLeMyag OT] SUBOuyeSH
‘AUB, pasasequ| @ puelAH ssayjog Bizuec] sax1y {e26) “]ydesor ezgg06E BUUeSH SOF LE“GL AUS J31USD
INO
Nasr / Saqzes ‘x8 ZreS-LS¢7 OTT ‘Seo UeSH
‘AME PSISSSIUl 11 (sn) sBBog uopey auinbs (zoz) Sueqzjeg "y WEN PALLL66 Sues} = SOPLL-Gt Ald sayUeD
————————————
SANT / Bldepeliyg "x9 E00S-E99 OT] SBOUyESH
$0 AIS uapuodsay BUG ape|Ud 4O AUD (SLz) Heid "§ PURI L68S066 BuvesH = SOFLL-S} Ald JaquE9
aA / dos
SS9IAIVG SSALISN, JOUS]
DUB OTT ‘suoynjos
aAD anusAey “1X8 0007-298 30884 O11 ‘ausoyyeayu
Jayluag “10[pa29 A711 SHIA @ PUEPULy (ze) "A AOBEID) LOLPL66 Buea gor L-6L Ag Jayuag
SAM PWN “8U0 "PO OSES POL USIASHEUMIA] OTT aes —(—i—i‘—SCSCSY
feuded ‘Aue payseuezu| d11 siapues uewynody {ZLz) ‘qeassar gérl08s Buea  99FLI-BL AUS Jayuag
AINO NSLSI/ SHS "1x8 §199-€96 vaonel'| OT) VESUESH
‘Tesunog Aojdnuyueg dT Snppog % simar UeBo,y (SLZ) TleySeY SLYLO66 Bugsy = QOFrL LBL Ad waeD
A INO Nalsn
/ satped payssazuy x8 LBE9-Cr9 Apysyoaoyuel| OTT ‘se0yyesH
‘ALE PSSSUBUj “O'd ‘S8QuN P SIWIWIND SIS (€26) 1sk0g 72667066 SuueeH = SSL L-6E ANS Jauag
an
/ SJBUOISSBOlY Pally
pue sasuny Heys Jo OTT ‘fueqzey = "xe egez-eze hieqzey OTT ‘aueayyesH
UOREDOSSY Yd JOEPAD "PT HSUDHIA JO S8TIO MET (g06) PYOUA 6ABEL66 BuyesH  99rLL-Gt Aug saque9
a
SAM / GUeeH "ES GOST-LGL OTT ‘SEsuyza4
Jamo ‘AL8d Pelsaseyuy "O'd ‘997 9 SUBARIS (giz) Aysmode7 Heqoy garrla6 BuueeH = SSP LL-6L Ayo se]Uag
AINO Naish
/ Buaoy -g Jeydoysiyo ‘KS ZLEe-Z9g Blusoy OTT ‘SueouyesH
‘AWE paysessyy] 71 Sila? PUEDE (zie) "SJsydojsuyD 6871166 Buea = 99% L L-GL AIO Je}Ue9
SAM / puns UOsusy
saaho|dluy wep UYeaH ‘PO PL PZPLZ OTT ‘eueoyyesy
PUE [EydSO}| OPO dtd ‘enyBoucg,0 9 snyBoucd.o (Z02) Jas|9y MaIpUY 4GP4066 BuuesH — SSyLL-6} Als Jauag

 

 
Case 19-11466-KG Doc159 Filed 07/11/19 Page4of5

pioc sbeg

so0ziequegunes

Qi} ‘x8 CozOC |abuy

 

 

 

AINO
NZLSI1/ wine joa x8 QO L-ere O71 ‘eueauyesH
EAA ‘ALE PISSUSUY JBUINSL 18a}5 EAA (Ze) qeleA ‘VY AegG sPSgOSE BUESH «SSF L LG) Allg 1889
AINO
NaLSI / WOH ue”, 1x8 [GEOL 28 WwoH O71 ‘sueoyesH
wir ‘Ae y paysaiayu 471 Binguioy] 9 seweg (zo) UBA FSOWEL 7921166 BUesH — 9OFLL-6L Alp sue

 

 
Case 19-11466-KG Doc159 Filed 07/11/19 Page5of5

Po 7 aeg

 

 

Boog eOjuoQunS)

BLL }xe oozaIg jabuy

 

ATNO NALSIT
f BEUJESp| AUD JoUSS

 

 

 

 

THO OF OGLE OTT ‘Sieayyespy

49) JPIULDS SAY ‘AID 712487 9 ulasuy Bulg [neg (zoe) IPIULDS aA OFSPLES BUNeSH = SSPLL-6L Allg Jaquag

AING NALS ‘RS bSeo-L zp O71 aes easy

J 48WOd [Id “ualo df TT 4487 8 Uls}sury Buyag neg (zog) 48d Id SOBFLE6 BUZ9H = QOFL LG! AD Je}US0

AING NSLSTT/ RO PSOSLer OTT SeouTEe}

ebeuesnw soeie) ‘ua AT12497 2 UlsTsuny Suma ineg (zoe) eBeUeUNI eoeID ZLerias Buues}4 — 99P) 1-8} AU sequsg
Bupussaiday SWeN WL auoydajay Buueeddy aiddy Buipasseig # aseQ

WVL0-LL 6102 Li iP JepuajeD papuauiy

WOOJUNOD

SSOJE) UIASY BIGeJOUOH

giINpeyos eoueleeddy s1ucudsje| pawuyuos

SIEME]9C JO JOUISIG-UNOD Ao\dnuyueg “s'p

SWEN 3se) =f Way # obey

15d 00:¢0 Tew Jepuges

[svoeno | :eyeq sepusjen

SdUeJOJUOD UNOD

 
